              Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 1 of 7




 1                                                         The Honorable James L. Robart
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE
 9
      UNITED STATES OF AMERICA,                          NO. CR20-095 JLR
10
                              Plaintiff,
11
                                                         GOVERNMENT’S SENTENCING
12              v.                                       MEMORANDUM
13    GENE WAMSLEY,
14                            Defendant.
15
16         The United States of America, by and through Brian T. Moran, United States
17 Attorney for the Western District of Washington, and Cecelia Y. Gregson, Assistant United
18 States Attorney for said District, respectfully submits this Sentencing Memorandum in the
19 above-captioned case.
20         Defendant, Gene Wamsley, is before the Court for sentencing following his plea of
21 guilty to three counts of Possession of Theft of Government Property, in violation of 18
22 U.S.C. § 641. Sentencing is scheduled for January 11, 2021, at 10:15 a.m.
23         For the reasons that follow, the Court should sentence the defendant to 12 months of
24 imprisonment followed by a three year term of supervised release, three $100 special
25 assessments, and restitution totaling $132.291.24. An Order of Forfeiture has been executed.
26 Dkt. 36. To the extent that the imposition of a sentence requiring incarceration during the
27 Coronavirus 2019 (COVID-19) pandemic is cause for concern, the Court may elect to delay
28 Mr. Wamsley’s reporting date to allow for mass vaccination to occur.

     GOVERNMENT’S SENTENCING MEMORANDUM - 1                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     U.S. v. Wamsley / CR20-095 JLR
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 2 of 7




 1                               I.     FACTUAL BACKGROUND
 2         Beginning in January 2020 and continuing until June 9, 2020, Mr. Wamsley used his
 3 position as a Respiratory Therapist at the United States Department of Veterans Affairs (VA)
 4 Medical Center in Seattle, Washington, during the COVID-19 pandemic, to steal medical
 5 equipment maintained in the Respiratory Therapy Department and sell those devices for
 6 personal monetary gain.
 7         On January 10, 2020, the VA Police Services filed a report regarding a missing
 8 Bronchoscope, an instrument utilized to visualize a patient’s airway for diagnostic and
 9 therapeutic purposes. The VA Police Services filed two additional reports on January 31,
10 2020, and April 16, 2020, regarding two additional missing bronchoscopes. The
11 bronchoscopes were stored in a cabinet located in the bronchoscope suite at the Seattle VA
12 Medical Center. The door to the suite required a four-digit access code to unlock it.
13         Staff in the Pulmonary Department of the VA disclosed finding several
14 bronchoscopes listed for sale on eBay. Case agents researched the reported eBay seller
15 listings and discovered the seller’s profile name was listed as “Easy-Sells”. This profile name
16 was registered to Mr. Wamsley. A search of active and completed sales for user “Easy-Sells”
17 revealed there were a total of 27 items, between January 7, 2020 and April 30, 2020, that
18 were either actively for sale or a completed sale. A review of the list of items found that user
19 “Easy-Sells” recently sold three bronchoscopes for $5,250 each to an individual residing in
20 Florida. The total value of the bronchoscopes is $101,991.74.
21         A further review of the eBay seller listings revealed that Mr. Wamsley sold five
22 Philips Respironics Trilogy 100 Ventilators. A ventilator is a machine that provides
23 mechanical ventilation by moving breathable air into and out of the lungs to deliver breaths
24 to a patient who is physically unable to breath or breathing insufficiently. Case agents
25 confirmed that three of the ventilators were taken from the VA hospital. A purchaser of
26 one of the ventilators, T.R. told case agents he bought the ventilator for approximately
27 $6,000 from eBay user Easy-Sells. The ventilator is valued at $9,995.
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 2                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     U.S. v. Wamsley / CR20-095 JLR
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 3 of 7




 1          On June 9, 2020, case agents executed a search warrant at Mr. Wamsley’s residence. A
 2 bronchoscope valued at $15,304.50 and a WatchPat, a diagnostic device used to screen,
 3 detect, and treat sleep apnea valued at $5,000, were seized from his residence. Additional
 4 items seized were two Continuous Positive Airway Pressure (CPAP) machines, CPAP
 5 masks, ventilation tubes, shipping documents, eBay receipt documents, and several digital
 6 devices. The total loss of the property stolen from the Seattle VA Medical Center is
 7 $132,291.24. PSR 3-4, Dkt. 28 at 5-6.
 8          On June 12, 2020, Mr. Wamsley was charged via Complaint and subsequently
 9 indicted on three counts of Theft of Government Property in violation of 18 U.S.C. § 641 on
10 July 29, 2020. Dkts. 1, 17. On October 5, 2020, Mr. Wamsley pled guilty as charged. Dkt.
11 28.
12                              II.    GUIDELINES CALCULATIONS
13          The government concurs with the U.S. Probation Office calculation of the offense
14 level:
15          Base Offense Level                             6      USSG § 2B1.1
16          Loss of more than $95,000 less than $150,000 +8       USSG § 2B1.1(b)(1)(N)
17          Abuse of trust                                 +2     USSG § 3B1.3
18          Acceptance of Responsibility                   -3     USSG § 3E1.1(a), (b)
19          Total                                          13
20          The defendant accepted responsibility for the offense and pursuant to USSG §
21 3E1.1(a) the offense level should be decreased by 3-levels. Counts 1, 2, and 3 are grouped
22 for guideline calculations purposes because they involved the same victim and the same acts.
23 USSG § 3D1.2(a). The defendant has a Criminal History Category of I resulting in a
24 guideline imprisonment range of 12-18 months imprisonment.
25                           III.     SENTENCING RECOMMENDATION
26          Considering the factors set forth in 18 U.S.C. § 3553(a), the government recommends
27 that the Court impose a sentence of 12 months imprisonment. The government is seeking a
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 3                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     U.S. v. Wamsley / CR20-095 JLR
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 4 of 7




 1 three-year supervised release to follow and three special assessments of $100. Considering
 2 the amount of restitution owed, the government is not seeking additional fines.
 3 A.      Term of Imprisonment
 4         1.      The Nature and Circumstances of the Offense
 5         Mr. Wamsley’s reckless decision to steal respiratory medical equipment from needy
 6 patients is difficult to comprehend under the best of circumstances, but even more so when
 7 one considers he elected to do so during a global pandemic in which infection primarily
 8 affects the basic function of breathing. When factoring in the class of patients relying upon
 9 respiratory therapy devices consisted of veterans having served our country, the gravity of
10 Mr. Wamsley’s shameful thefts are shocking to the conscious.
11         While Mr. Wamsley lacks a logical explanation for the motivations behind these
12 thefts, there can be little doubt old fashioned greed is to blame. By stealing thousands of
13 dollars’ worth of medical equipment over the course of many months, Mr. Wamsley placed
14 his personal gain over the preservation and well-being of the very patients to whom he owed
15 a duty of care. As a nurse, Mr. Wamsley reported “frequently assisting COVID-19 patients.”
16 See SR at 3. As such, his decision to steal respiratory therapy devices for personal monetary
17 gain is rather confounding as he was an eyewitness to the tremendous suffering of those
18 inflicted. By repeatedly stealing equipment from a population of ill veterans at such a
19 critical point in time Mr. Wamsley violated not only federal law, but ethical obligations held
20 by nurses since the inception of the profession.
21         A sentence of 12 months imprisonment provides a reasonable punishment for Mr.
22 Wamsley’s gross misconduct and takes into consideration his expeditious taking of
23 responsibility and the fact that he has paid $5,000.00 towards restitution to date. SR at 4.
24         2.      The History and Characteristics of the Defendant
25         Unlike many defendants before this Court, Mr. Wamsley did not experience
26 childhood sexual trauma or extreme physical abuse, largely enjoyed school, is prosocial, and
27 currently enjoys relationships with nuclear family members. PSR at ¶¶36-38. Mr. Wamsley
28 obtained a General Education Development certificate in lieu of graduating high school and

     GOVERNMENT’S SENTENCING MEMORANDUM - 4                                  UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
     U.S. v. Wamsley / CR20-095 JLR
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
                 Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 5 of 7




 1 subsequently obtained a Respiratory Therapist Certificate enabling him to obtain gainful
 2 employment. Id. at ¶¶43,46. By all accounts, Mr. Wamsley maintained employment
 3 throughout his adult life and remains married to his wife of thirteen years. Id. at ¶ 45, ¶¶69-
 4 76. Although Mr. Wamsley disclosed historically struggling with alcohol abuse, he
 5 voluntarily enrolled in counselling to address his issue. Id. at ¶48. Mr. Wamsley has largely
 6 achieved compliance while on bond pending trial and sentencing, which bodes well for his
 7 ability to comply with future supervision. Id. at ¶3.
 8          3.      Promoting Respect for the Law, Providing Just Punishment, and
                    Affording Adequate Deterrence to Criminal Conduct and Avoiding
 9
                    Unwarranted Sentencing Disparity
10
            Sentencing the defendant to twelve months of imprisonment and three years
11
     supervision is warranted based upon the facts of this case and with thoughtful consideration
12
     given to the defendant’s history, personal characteristics, and repeated involvement in
13
     stealing and selling respiratory therapy equipment intended to medically assist veterans
14
     during a global pandemic.
15
     B.     Waiver of Appeal
16
            As part of the plea agreement, Mr. Wamsley has waived his right to appeal the
17
     sentence imposed in this case if the sentence does not exceed the applicable Guidelines range
18
     determined by the Court at the time of sentencing. If the Court imposes a sentence within
19
     this applicable Guidelines range or less, the government respectfully requests that the Court
20
     notify Defendant, pursuant to Federal Rule of Criminal Procedure 32(j)(1)(B), that he has
21
     waived his appeal rights except as to the effectiveness of legal representation. Otherwise, the
22
     government requests that the Court notify Defendant of his right to appeal the sentence as set
23
     forth in Title 18, United States Code, Section 3742.
24
                                        IV.    CONCLUSION
25
            The government therefore respectfully recommends the Court impose a sentence of
26
     twelve months of imprisonment and three years supervision upon release. This sentence
27
     takes into consideration the aggravating factors associated with the defendant’s misconduct,
28

      GOVERNMENT’S SENTENCING MEMORANDUM - 5                                 UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5200
      U.S. v. Wamsley / CR20-095 JLR
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 6 of 7




 1 his acceptance of responsibility, and the need for the sentence to provide just punishment and
 2 promote respect for the law.
 3
           DATED this 4th day of January, 2021.
 4
 5                                                  Respectfully submitted,
 6
                                                    BRIAN T. MORAN
 7                                                  United States Attorney
 8                                                  s/ Cecelia Y. Gregson
 9                                                  CECELIA Y. GREGSON
                                                    Assistant United States Attorney
10                                                  700 Stewart Street, Suite 5220
11                                                  Seattle, Washington 98101-1271
                                                    Telephone: (206) 553-7970
12                                                  Fax: (206) 553-0755
13                                                  Email: cecelia.gregson@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 6                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5200
     U.S. v. Wamsley / CR20-095 JLR
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:20-cr-00095-JLR Document 37 Filed 01/04/21 Page 7 of 7




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on January 4, 2021, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such filing to
 4 the attorney(s) of record for the defendant.
 5
 6                                                    s/ Kyle R. Martin
 7                                                    KYLE R. MARTIN
                                                      Legal Assistant
 8                                                    United States Attorney’s Office
 9                                                    700 Stewart Street, Suite 5220
                                                      Seattle, Washington 98101-1271
10                                                    Phone: (206) 553-7970
11                                                    FAX: (206) 553-0755
                                                      E-mail: Kyle.martin2@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     GOVERNMENT’S SENTENCING MEMORANDUM - 7                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5200
     U.S. v. Wamsley / CR20-095 JLR
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
